Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a rotary compressor comprising an upper cylinder and a lower cylinder,  an upper end plate blocks an upper side of the upper cylinder, a lower end plate that blocks a lower side of the lower cylinder, an intermediate partition plate that is arranged between the upper cylinder and the lower cylinder, a recessed part is provided in a position in which an upper vane and a lower vane slide, in an outer peripheral part of the intermediate partition plate, a width of the recessed part in a circumferential direction of the intermediate partition plate is larger than a thickness T of each of the upper vane and the lower vane, and when a depth of the recessed part is D and the entire length of each of the upper vane and the lower vane is L, D≥0.1xL is satisfied in order to correct the inclination of the upper and lower vane " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 6 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a rotary compressor comprising an upper cylinder and a lower cylinder,  an upper end plate blocks an upper side of the upper cylinder, a lower 
Claim 7 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a rotary compressor comprising an upper cylinder and a lower cylinder,  an upper end plate blocks an upper side of the upper cylinder, a lower end plate that blocks a lower side of the lower cylinder, an intermediate partition plate that is arranged between the upper cylinder and the lower cylinder, a recessed part is provided in a position in which an upper vane and a lower vane slide, in an outer peripheral part of the intermediate partition plate, a width of the recessed part in a circumferential direction of the intermediate partition plate is larger than a thickness T of each of the upper vane and the lower vane, and when a depth of the recessed part is D and the entire length of each of the upper vane and the lower vane is L, D≥0.1xL is satisfied in order to correct the inclination of the upper and lower vane " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2017/0248139 to Furuya and US Patent Publication 2016/0356272 to Higuchi.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/12/2022